 



EXHIBIT 10.8
SCHEDULE OF DIRECTOR COMPENSATION ARRANGEMENTS
TRICO MARINE SERVICES, INC.
Board and Committee Compensation
Fees:

                          Chairman of         All Directors       Nominating and
  Chairman of   Chairman of Except Chairman   Chairman of Audit   Governance  
Compensation   Strategic Committee
$65,000 per year
payable quarterly
  $10,000 per year
payable quarterly   $5,000 per year
payable quarterly   $5,000 per year
payable quarterly   N/A

Meeting fees and international travel fees are discontinued.
Initial Share award for new directors: Equity award shall be granted to new
directors with a total equity value equal to the amount of the annual cash
retainer then in effect.
Annual Share award: to be determined from time to time by the Board of Directors
for award, concurrent with the annual shareholders’ meeting, for all
non-management directors.

 